Exhibit 99.1 ELBIT IMAGING LTD. ANNOUNCES THIRD QUARTER RESULTS FOR 2011 Tel Aviv, Israel, November 30, 2011, Elbit Imaging Ltd. (NASDAQ: EMITF) ("Elbit") announced today its results for the third quarter of 2011. Consolidated revenues for the three month period ended September 30, 2011 amounted to NIS 258 million (US$ 70 million) compared to NIS 238 million reported in the corresponding period in 2010. The increase is mainly attributable to: (i) Gain from changes of shareholding in investee entities as a result of increasing our holding in EPN from 43% to approximately 45% in the amount of NIS 15 million; (ii) an increase from Gain from fair value adjustment of investment property attributable to EDT in the amount of NIS 29 million; (iii) improvement in the results of our existing hotels in the Netherlands, Belgium and Romania; offset by (iv) decrease in revenues in our hotel segments due to the sale of our UK hotels in December 2010. Revenues from commercial centers in Q3 2011 amounted to NIS 26 million (US$ 7 million) compared to NIS 25 in the corresponding period in 2010. Cost of commercial centers in Q3 2011 amounted to NIS 38 million (US$ 10 million) compared to NIS 35 million reported in the corresponding period in 2010. Gain from fair value adjustment of investment property in Q3 2011 amounted to NIS 29 million (US$ 8 million) compared to nil in the corresponding period in 2010. The gain is attributable to the revaluation of EDT’s retail properties. Revenues from investment property rental income in Q3 2011 amounted to NIS 61 million (US$ 16 million) compared to NIS 63 in the corresponding period in 2010. Cost of investment property in Q3 2011 and in Q3 2010 amounted to NIS 25 million (US$ 7 million). Revenues from hotels operations and management in Q3 2011 amounted to NIS 72 million (US$ 19 million) compared to NIS 99 million reported in the corresponding period in 2010. The revenue from our existing hotels in Holland, Belgium and Romania were improved in Q3 2011 compared to the corresponding period in 2010 in the amount of NIS 7 million (US$ 2 million). Nevertheless, due to the sale of our UK hotels in December 2010, there is a decrease in the overall revenues from the hotels activity in Q3 2011 compared to the corresponding period in 2010. Costs and expenses from hotels operations and management in Q3 2011 amounted to NIS 61 million (US$ 17 million) compared to NIS 86 million reported in the corresponding period in 2010. The decrease is mainly attributable to the sale of our UK hotels, in December 2010. Revenues from sales from medical systems in Q3 2011 amounted to NIS 14 million (US$ 4 million) compared to NIS 7 million in the corresponding period in 2010. The increase is mainly attributable to the number of the systems sold during the period. Costs and expenses from medical systems operations in Q3 2011 amounted to NIS 15 million (US$ 4 million) compared to NIS 14 million in the corresponding period in 2010. Research and development expenses in Q3 2011 and in Q3 2010 amounted to NIS 14 million (US$ 4 million). Revenues from sales of fashion merchandise in Q3 2011 amounted to NIS 41 million (US$ 11 million) compared to NIS 44 million reported in the corresponding period in 2010. The decrease is mainly attributable to timing of the Jewish Holidays in 2011 (October) as opposed to 2010 (September). Cost and expenses of fashion merchandise and others in Q3 2011 amounted to NIS 51 million (US$ 14 million) compared to NIS 52 million reported in the corresponding period in 2010. The decrease is mainly attributable to the decrease in retail operations as mentioned above. General and administrative expenses in Q3 2011 amounted to NIS 17 million (US$ 5 million) compared to NIS 14 million reported in the corresponding period in 2010. Such increase is mainly due to an increase in non cash stock based compensation expenses to NIS 8.5 million (US$ 2 million) in Q3 2011 compared to NIS 4 million in the corresponding period in 2010. Financial income, net in Q3 2011amounted to NIS 96 million (US$ 26 million) compared to financial expenses, net of NIS 76 million reported in the corresponding period in 2010. Such decrease of NIS 172 million relates mainly to the following: (I) An increase in financial income amounted to NIS 161 million (US$ 43 million), attributable mainly to non-cash income derived from changes in fair value of financial instruments (mainly Plaza Centers N.V. notes, currency and interest hedge transactions, derivatives and marketable securities) all measured at fair value through profit and loss. (II) A decrease in interest expenses, net in the amount of NIS 15 million (US$ 4 million), net of: (i) interest income; (ii) capitalization of financial expenses to qualified assets; and (iii) linkage differences in respect of bonds which are linked to the Israeli consumer price index). Such decrease in interest expenses related to: (i) sale of the UK hotels in December 2010 and (ii) the increase of 0.58% in the Israeli Consumer Price Index during Q3 2011 compared to 1.2% in the corresponding period of 2010. Offset by (III) An increase in the amount of NIS 4 million (US$ 1 million), in non-cash expenses related to exchange rate differences. The increase is mainly attributable to exchange rate fluctuation in respect to Plaza Center N.V.'s notes and one of the loans in the hotel segment. Impairment charges and other expenses, net in Q3 2011 amounted to NIS 101 million (US$ 27 million) compared to NIS 14 million reported in the corresponding period in 2010. These expenses are attributable mainly to impairment of Plaza Centers N.V. trading property and due to impairment of deferred expenses and impairment of plots in dairy and farm activity, and to initiation expenses attributable to our operations in India and in the USA. Income before taxes in Q3 2011 amounted to NIS 28 million (US$ 8 million) compared to loss in the amount of NIS 95 million reported in the corresponding period in 2010. Loss in Q3 2011 amounted to NIS 26 million (US $7 million) out of which loss in the amount of NIS 40 million (US$ 11 million) is attributable to our equity holders and income in the amount of NIS 14 million (US$ 4 million) is attributable to the non-controlling interest. Our shareholders' equity as of September 30, 2011 amounted to NIS 1.8 billion (US$ 490 million) compared to NIS 2.17 billion in December 31, 2010. Our presentation to the consolidated financial statements for the third quarter of 2011 is available through our website at: www.elbitimaging.comunder: “Investor Relations - Company Presentations (09/2011).” About Elbit Imaging Ltd. Elbit Imaging Ltd. operates in the following principal fields of business: (i) Commercial and Entertainment Centers - Initiation, construction and sale of shopping and entertainment centers and other mixed-use real property projects, predominantly in the retail sector, located in Central and Eastern Europe and in India; (ii) U.S. Real Property - Investment in commercial real property in the United States; (iii) Hotels - Hotel operation and management, primarily in major European cities; (iv) Medical Industries - (a) research and development, production and marketing of magnetic resonance imaging guided focused ultrasound treatment equipment and (b) development of stem cell population expansion technologies and stem cell therapy products for transplantation and regenerative medicine; (v) Residential Projects - Initiation, construction and sale of residential projects and other mixed-use real property projects, predominately residential, located primarily in India and in Eastern Europe; (vi) Fashion Apparel - Distribution and marketing of fashion apparel and accessories in Israel; and (vii) Other Activities - (a) venture capital investments and (b) investments in hospitals and farm and dairy plants in India. We have presently decided to suspend our investment activities in hospitals and farm and dairy plants in India until we are satisfied that the economy has recovered sufficiently to resume such activities. Any forward-looking statements in our releases include statements regarding the intent, belief or current expectations of Elbit Imaging Ltd. and our management about our business, financial condition, results of operations, and its relationship with its employees and the condition of our properties. Words such as “believe,” “expect,” “intend,” “estimate” and similar expressions are intended to identify forward-looking statements but are not the exclusive means of identifying such statements. Actual results may differ materially from those projected, expressed or implied in the forward-looking statements as a result of various factors including, without limitation, the factors set forth in our filings with the Securities and Exchange Commission including, without limitation, Item 3.D of our annual report on Form 20-F for the fiscal year ended December 31, 2010, under the caption “Risk Factors.” Any forward-looking statements contained in our releases speak only as of the date of such release, and we caution existing and prospective investors not to place undue reliance on such statements. Such forward-looking statements do not purport to be predictions of future events or circumstances, and therefore, there can be no assurance that any forward-looking statement contained our releases will prove to be accurate. We undertake no obligation to update or revise any forward-looking statements. For Further Information: Company Contact: Investor Contact: Dudi Machluf Mor Dagan Chief Executive Officer (Co-CEO) Investor Relations Tel: +972-3-608-6024 Tel: +972-3-516-7620 dudim@elbitimaging.com mor@km-ir.co.il ELBIT IMAGING LTD. CONSOLIDATED BALANCE SHEETS September 30 December 31 September 30 2 0 1 1 2 0 1 0 2 0 1 1 Convenience translation (in NIS thousands) US$'000 Current Assets Cash and cash equivalents Short-term deposits and investments Trade accounts receivable Other receivable Prepayments and other assets Inventories Trading property Assets related to discontinued operation - - - Non-Current Assets Deposits, loans and other long-term balances Investments in associates Property, plant and equipment Investment property Other assets and deferred expenses Intangible assets Current Liabilities Short-term credits Borrowings relating to trading property Suppliers and service providers Payables and other credit balances Other liabilities Liabilities related to discontinued operation Non-Current liabilities Borrowings Other financial liabilities Other liabilities Deferred taxes Shareholders' Equity Attributable to equity holders of the Company Minority Interest ELBIT IMAGING LTD. CONSOLIDATED INCOME STATEMENTS Nine months ended Three months ended Year ended Nine months ended September 30 September 30 December 31, September 30 2 0 1 1 2 0 1 0 2 0 1 1 2 0 1 0 2 0 1 0 2 0 1 1 Convenience translation (in NIS thousands) US$'000 Revenues and gains Gain from bargain purchase - (*)397,082 - - Gain from sale of real estate assets - Gain from changes of shareholding in investees entities - Commercial centers Gain from fair value adjustment of investment property - - Investment property rental income Hotels operations and management Sale of medical systems Sale of fashion merchandise and others Expenses and losses Commercial centers Investment property expenses Hotels operations and management Cost and expenses of medical systems operation Cost of fashion merchandise and others Research and development expenses General and administrative expenses Share in losses of associates, net Financial expenses (income) , net ) ) ) Impairments, charges and other expenses, net Income (loss) before income taxes ) ) ) Income taxes (tax benefits) ) Income (loss) from continuing operations ) Profit (loss) from discontinued operation, net - ) - ) - Income (loss) for the period ) Attributable to: Equity holders of the Company ) Minority interest ) (*) Retrospectively adjusted in connection with a business combination ELBIT IMAGING LTD. CONSOLIDATED COMPREHENSIVE INCOME STATEMENTS Nine months ended Three months ended Year ended Nine months ended September 30 September 30 December 31, September 30 2 0 1 1 2 0 1 0 2 0 1 1 2 0 1 0 2 0 1 0 2 0 1 1 (in NIS thousands) Convenience Income (loss) for the period ) Exchange differences arising from translation of foreign operations ) ) Loss from cash flow hedge - ) - - Gain (loss) from available for sale investments ) Comprehensive income (loss) Attributable to: Equity holders of the Company ) Minority interest ) ELBIT IMAGING LTD. STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY Share Share Cumulative Foreign currency translation Hedging Available for sale and other Stock base compensation Retained Gross Treasury Total amount attributable to equity holders of the Minority Total shareholders' Capital premium adjustments reserves reserves reserve earnings Amount stock Company Interest equity (in NIS thousands) Balance - December 31, 2009 ) ) ) Comprehensive income (loss) - - ) ) - ) - ) ) ) Purchase of parent shares by a subsidiary - ) ) - ) Stock based compensation expenses - Employee stocks expired ) - - - Initially consolidated subsidiary - issuance of shares to the minority by a subsidiary - ) - - ) - ) Exercise of shares by employees 13 - - - ) - Purchase of the minority interest - December 31, 2010 ) - ) ) ELBIT IMAGING LTD. STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY Share Share Cumulative Foreign currency translation Hedging Available for sale and other Stock base compensation Retained Gross Treasury Total amount attributable to equity holders of the Minority Total shareholders' Capital premium adjustments reserves reserves reserve earnings Amount stock Company Interest equity (in NIS thousands) Balance - December 31, 2010 ) - ) ) Comprehensive income (loss) - - - ) - ) ) - ) Dividend paid to the minority by a subsidiary - ) ) Stock based compensation expenses - Employee stocks expired 8 - - - ) - Initially consolidated subsidiary - issuance of shares to the minority by a subsidiary - ) - - ) - ) ) ) Exercise of shares by employees - September 30, 2011 ) - ) ) ELBIT IMAGING LTD. STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY Share Share Cumulative Foreign currency translation Hedging Available for sale and other Stock base compensation Retained Gross Treasury Total amount attributable to equity holders of the Minority Total shareholders' Capital premium adjustments reserves reserves reserve earnings Amount stock Company Interest equity Convenience translation US$'000 December 31, 2010 ) - ) ) Comprehensive income (loss) - - - ) - ) ) - ) Purchase of parent shares by a subsidiary - ) ) Stock based compensation expenses - Employee stocks expired 2 - - - ) - Initially consolidated subsidiary - issuance of shares to the minority by a subsidiary - ) - - ) - ) ) ) Exercise of shares by employees - September 30, 2011 ) - ) )
